Motion by the respondent for an order (1) dismissing the disciplinary charges against him, and (2) removing the Honorable Moses M. Weinstein as Special Referee on the ground of bias, or, in the alternative, to stay the instant proceeding pending the resolution of a CPL article 440 motion and the appeal of the respondent’s judgment of conviction in a separate criminal action. The respondent was admitted to the practice of law by this Court on June 15, 1966, under the name Joseph Richard Guardino.
Upon the papers having been filed in support of the motion and no papers having been filed in opposition thereto, it is
*468Ordered that the motion is denied (see, Matter of Guardino, 183 AD2d 352 [decided herewith]). Mangano, P. J., Thompson, Bracken and Sullivan, JJ., concur.